Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract and claims of April 26, 2021 are under examination. The drawings of April 26, 2021 and May 28, 2021 are under examination. Claims 1-20 are pending.
This application is a continuation-in-part of US Patent Application 16/793,974, filed February 18, 2020, issued as US Patent No. 10,988,322. Any information considered in the parent application has been considered in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 19, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
US Patent No. 10,998,322 is incorrectly cited, as the citation contains the wrong publication date and inventor. It appears applicant intended to cite US Patent No. 10,988,322, which is included on the attached PTO-892.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,988,322 (hereafter '322) in view of Clark (USPN 269262. 
Regarding Claim(s) 1, Claim 1 of the '322 patent teaches a towable conveyor system comprising: a first towing position and a second position of use; a conveyor having a support frame, a plurality of support elements for conveying articles up the conveyor, an outer upper surface on which the articles are conveyed, a bottom surface opposite the outer upper surface, a drive end with a motor, and an idle end opposite the drive end; an elevating carriage having a first end interconnected to the support frame of the conveyor at an interconnection point, a second end opposite the first end, two or more wheels interconnected to the second end, and a support member extending upwardly from a portion of the elevating carriage between the first and second ends; a cable system for raising the conveyor into the second position of use and for lowering the conveyor into the first towing position; and a first locking mechanism to releasably connect the conveyor to elevating carriage when the towable conveyor system is in the first towing position. '322 fails to teach a wheel locking assembly operable to selectively lock rotation 
Regarding Claim(s) 2, see claim 4 of '322.
Regarding Claim(s) 6, '322 fails to teach the wheel locking assembly includes a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel. Clark teaches a pin (bolt H) movable within a bracket (F,G), the bracket coupled to a wheel axis extending between the two or more wheels (by hangers J), each wheel including at least one opening (notches i), wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel [Page 1:89-95]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel to cause the system to remain stationary.
Regarding Claim(s) 8, see claim 7 of '322.
Regarding Claim(s) 9, see claim 8 of '322.
Regarding Claim(s) 10, see claim 9 of '322.
Regarding Claim(s) 11, see claim 10 of '322.
Regarding Claim(s) 12, Claim 11 of the '322 patent teaches a towable conveyor system comprising: a first towing position and a second position of use; a conveyor having a support frame, a plurality of support elements for conveying articles up the conveyor, an outer upper surface on which the articles are conveyed, a bottom surface opposite the outer upper surface, a drive end with a motor, and an idle end opposite the drive end; an elevating carriage having a first end interconnected to the support frame of the conveyor at an interconnection point, a second end opposite the first end, two or more wheels interconnected to the second end, a center portion between the first and second ends, a first locking mechanism to releasably connect the conveyor to the elevating carriage, and two support members, wherein each support member has a first end interconnected to the center portion of the elevating carriage and a second end opposite the first end, wherein the first locking mechanism is interconnected to the second end of one of the support members; a cable system for raising the conveyor into the second position of use and for lowering the conveyor into the first towing position, wherein the cable system comprises a hand winch interconnected to the conveyor, two cable pulleys interconnected to the elevating carriage, and a cable interconnected to the hand winch and the two cable pulleys; a hitch positioned on the drive end of the conveyor, the hitch capable of detachably interconnecting the conveyor to a rear end of a towing vehicle; and a wheel locking assembly operable to selectively lock rotation of the two or more wheels.. '322 fails to teach a wheel locking assembly operable to selectively lock rotation of the two or more wheels. Clark teaches a wheel locking assembly (bolt H) to prevent the wheels of vehicles from turning and cause the vehicle to remain stationary at the will of the driver or person in charge of the vehicle [Page 1:24-36]. It would have been obvious before the effective filing date of the claimed invention to 
Regarding Claim(s) 13, see claim 12 of '322.
Regarding Claim(s) 14, see claim 14 of '322.
Regarding Claim(s) 15, '322 fails to teach the wheel locking assembly includes a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel. Clark teaches a pin (bolt H) movable within a bracket (F,G), the bracket coupled to a wheel axis extending between the two or more wheels (by hangers J), each wheel including at least one opening (notches i), wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel [Page 1:89-95]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel to cause the system to remain stationary.
Regarding Claim(s) 17, claim 17 of '322 teaches a method of conveying articles comprising: providing a towable conveyor system for conveying articles, the towable conveyor system comprising: a conveyor having a support frame, a plurality of support elements for conveying articles up the conveyor, an outer upper surface on which the articles are conveyed, a bottom surface opposite the outer upper surface, a drive end with a motor, and an idle end opposite the drive end; an elevating carriage having a first end interconnected to the support 
Regarding Claim(s) 18, see claim 18 of '322.
Regarding Claim(s) 19, '322 fails to teach locking rotational movement of the wheel using the wheel locking assembly, which is taught by Clark, in that the locking assembly would lock rotational movement of the wheel during normal operation. It would have been obvious 
Regarding Claim(s) 20, '322 fails to teach the wheel locking assembly includes a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel. Clark teaches a pin (bolt H) movable within a bracket (F,G), the bracket coupled to a wheel axis extending between the two or more wheels (by hangers J), each wheel including at least one opening (notches i), wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel [Page 1:89-95]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a pin movable within a bracket, the bracket coupled to a wheel axis extending between the two or more wheels, each wheel including at least one opening, wherein rotational movement of each wheel is locked when the pin is positioned in one opening of the at least one opening of each wheel to cause the system to remain stationary.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,988,322 in view of Clark and Garnett (USPN 3482660).
Regarding Claim(s) 5, '322 fails to teach a fender for each wheel of the two or more wheels; and a housing disposed on each fender, each housing including one or more lights. Garnett (USPN 3482660) teaches a trailer having fenders (78) for wheels (50), a housing (79') disposed on each fender, each housing including one or more lights (79). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a fender for each wheel of the two or more wheels; and a housing disposed on .
Allowable Subject Matter
Claims 3,4,7,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM R HARP/Primary Examiner, Art Unit 3653